798 F.2d 1409Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.SUNSET ENTERPRISES, INC., Appellant,v.B & B COAL COMPANY, INC., Ambrose Branch Coal Company, Inc.,Cecil W. Bolling (Jack), Appellees.SUNSET ENTERPRISES, INC., Appellee,v.B & B COAL COMPANY, INC., Ambrose Branch Coal Company Inc.,Cecil W. Bolling (Jack), Appellants.
Nos. 85-1573(L), 85-1602.
United States Court of Appeals, Fourth Circuit.
Argued June 2, 1986.Decided Aug. 14, 1986.

Fred M. Leonard (Robert T. Copeland;  Copeland, Molinary & Bieger;  Michael A. Bragg on brief), for appellants.
Hugh P. Cline (Cline, McAfee and Adkins on brief), for appellee.
W.D.Va., 38 B.R. 712.
AFFIRMED.
Before RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Sunset Enterprises, Inc, (Sunset), a debtor in bankruptcy, appeals the district court's ruling that certain loan payments made by Sunset to B & B Coal Company, Inc.  (B & B), between ninety days and one year before bankruptcy, were not avoidable preferences under the Bankruptcy Code, 11 U.S.C. 5 547(b)(4)(B) (1982 & Supp.  II 1984) . B & B cross appeals the court's ruling that certain other payments made within ninety days of bankruptcy were avoidable preferences under 11 U.S.C. Sec. 547(b)(4)(A).


2
We have reviewed the record, briefs and oral argument.  Although we might have expressed it somewhat differently, we conclude that the district court has adequately stated our position on this case.  We, therefore, affirm on the reasoning of the district court.    Sunset Enterprises, Inc. v. B & B Coal, Inc., No. 83-0257-B (W.D.Va.  May 17, 1985).


3
AFFIRMED.